Date: June 15, 2016 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: JET METAL CORP. Dear Sir/Madam: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : June 27, 2016 Record Date for Voting (if applicable) : June 27, 2016 Beneficial Ownership Determination Date : June 27, 2016 Meeting Date : July 27, 2016 Meeting Location (if available) : Suite 1240, 1140 West Pender Street, Vancouver, B.C., V6E 4G1 Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: No Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 47713E108 CA47713E1088 Sincerely, Computershare Agent for JET METAL CORP.
